Citation Nr: 1722532	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-22 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

David Nelson, Counsel







INTRODUCTION

The Veteran had active service from January 1973 to July 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in in Atlanta, Georgia.  This case was previously before the Board in July 2016.


FINDING OF FACT

A disease or injury of the Veteran's low back did not have onset during his active service or within one year thereafter, was not caused by his active service, and was not caused or aggravated by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records, private medical records, and the Veteran's Social Security Administration (SSA) records.  The Board finds that the VA opinion obtained in this case is more than adequate as the opinion considered the pertinent evidence of record and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board notes that a VA medical opinion concerning the low back claim has been obtained.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

The Veteran asserts that his low back disability started during service, and has alternatively contended that his low back disability was caused or aggravated by his service-connected left and right knee disability.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.  

The Veteran's service-connected disabilities include left and right knee degenerative joint disease and a psychotic disorder with depression.  The Veteran's combined disability rating is 100 percent.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Analysis

The Veteran's STRs do not show any treatment, complaints, or diagnoses involving the low back.  His October 1974 release from active duty examination report did not note any relevant symptoms or conditions.

In September 1977 the Veteran complained of pain in the right upper flank from lifting weights.

Low back disability was first noted in a March 1978 VA treatment record wherein the Veteran complained of back pain the prior 3-4 months.  The diagnosis was L5-S1 spondylolisthesis.

In an August 1978 private medical record the Veteran indicated that his low back pain had begun in February 1978.

In an August 1981 statement the Veteran indicated that he had injured his back playing basketball during service in 1974 but had not sought medical treatment at that time.

In December 1996 an examiner reported that the Veteran experienced pain in the knees and low back and stated, without providing any rationale, that the spondylolysis of the lumbar spine was aggravated "by awkward gait, knee and lower limbs."

At an August 2016 VA thoracolumbar spine examination the examiner noted diagnoses that included degenerative disc disease of the lumbar spine and spondylolisthesis of L5-S1.  The Veteran related a medical history to the examiner  but in doing so the examiner noted that the Veteran was a "poor historian and is confused on several issues."  In a September 2016 addendum the examiner stated that the Veteran's low back disability did not originate during service and was not caused by his active service.  The examiner also stated that the Veteran's low back disability was not caused by the Veteran's service-connected disability of the knees.  As to the question of whether the Veteran's bilateral knee disability aggravated the Veteran's low back disability, the examiner indicated, in pertinent part, as follows:

No.  I will attempt to explain the confusion on this point.  It is true that gait issues can be one of several contributing factors to the back condition, including the degenerative arthritis of the spine; degenerative disc disease; and/or spondylolisthesis, and this may be a factual reference to which the physician records from 1996 are referring.  However, it is stated very clearly in the September 9, 1983 examination-nine years after the veteran's active duty injuries and over seven years after his service separation, that the veteran's "exam is very unreliable" and that he wou[ld] "perform quite well one time" and then fail to complete a requested maneuver a second time and that he would be unable to perform the movements.  He dressed and undressed without any show of discomfort, [had] no limp or gait abnormality delineated at that time, and was able to squat completely without discomfort or swelling.  Knee extension was almost complete at 0 to 135 degrees and x-rays showed no evidence of arthritis of either knee.  [See pages 1 and 2 of rating Summary of 9/9/1983.]  There was no knee joint instability or laxity of cruciate or collateral ligaments of either  knee at that time ... NOR WAS THERE ON MY EXAMINATION of August 31, 2016 either.  There are also references in his psychiatric records of the veteran "often [prevaricated] on his past injuries during service" [page 3 of 7; Decatur VAMC scanned in as 8/24/1994] and it is noted that the veteran has psychosis and a diagnosis of either schizophrenia or schizoaffective disorder, at times requiring  an anti-psychotic medication.  But the "waxing and waning" of his knee symptoms and the transferring of the walking cane from one hand to the other "depending on which knee is bothering him" and repeated exams that find neither persistent arthritis nor knee joint instability or laxity argues against the severity of  persistent knee complaints that either (1) require a cane; (2) produce asymmetrical arthritis from disproportionate wear and tear ; or (3) require  significant shifting of weight distribution to produce back pathology.  So the 1993 examiner who did a comprehensive exam concluded that the knee condition DID NOT cause nor aggravate or contribute to the back condition, which sometimes just "develops on its own" or can be congenital or caused by a multitude of other factors.  The later examiners who are aware of the veteran's service-connected knee disability, which is portrayed by the patient as being more severe than it actually is, are then confronted with back pain in the context of a gentleman who several entries document is drug-seeking.  [Dr. S notes from July 2009]  His own  personal history relates that the "knee pain caused the back pain."  It is true that spondylolisthesis can be aggravated by abnormal gait, and based upon that fact the provider of December 1996 did not provide "further explanation."  It  would also be impossible to record any measurable degree to which the knee condition or altered gait might aggravate or contribute to the back condition, since multiple factors are at play.  While it would have been helpful for the  examiner to record a description of or the magnitude of the altered gait which he witnessed at that time, there would not be any objective way to measure "the  extent of aggravation" to the back as the Remand states.  In addition, this examiner noted that the veteran's alteration in gait and dependency on the cane varied from minute to minute, from arm to arm and from knee to knee.  In addition, the July 2009 evaluation for low back pain was not adequate to  determine a causation; the veteran presented to the emergency room with increased pain and later saw his primary care physician who obtained both plain film x-rays and MRI of the lower back which documented L5-S1 disc narrowing and mild facet  joint hypertrophy which would represent findings of arthritis in the spine at age 53.  Even now in 2016 at age 60 he has what would be described as "mild arthritis" of the spine according to recent x-rays.  These findings, especially in the absence of pre-existing or long-standing knee arthritis (radiological evidence demonstrating abnormal wear and tear at the affected KNEE joints) would tend to argue against the knee condition causing or contributing to the back condition.

As for direct service connection, the Veteran's service medical records do not show that a chronic low back disability was noted in service or within one year after separation from service, as required for presumptive service connection.  Further, the post-service medical records do not show or contain any evidence suggesting a relationship between low back disability and the Veteran's service.  The Veteran's opinion, to the extent he has claimed that he has low back disability related to service, is not competent evidence as the Veteran has not shown himself competent to provide the etiologies of orthopedic disorders.  Further, the August 2016 VA examiner has indicated that no such relationship between current low back disability and the Veteran's military service exists.

As for continuity of symptomatology since service, the Board notes that the Veteran did not report back problems until more than two years after service, and when he first reported low back problems in March 1978, he indicated that he had only just experienced low back pain 3-4 months prior.  Further, the Board notes that the Veteran has indicated that he was involved in lifting weights in 1977, an activity that seems to make the Veteran's assertion of low back problems right after service to be less than credible.  In the same manner, in a July 2009 statement the Veteran indicated that he first hurt his back in 1978.

The Board finds that the preponderance of the competent and credible evidence does not show that the Veteran's back disability was caused by or aggravated by service-connected left or right knee disability.  There is no competent medical opinion indicating that the Veteran's back disability is caused by service-connected knee disability, and the August 2016 VA examiner specifically stated that no such relationship existed.  As for the probative value of the August 2016 VA examiner's opinion, the Board observes that the August 2016 VA opinion was based on a very detailed, comprehensive review of the Veteran's medical history, a contemporaneous examination, and contained references to medical literature.  While treatment records for the back and knees are of record, none of the records indicate or contain statements indicating or suggesting that the Veteran's back disability directly resulted from knee disability.

The Board acknowledges that a December 1996 VA examiner indicated that the Veteran's spondylolysis of the lumbar spine was aggravated "by awkward gait, knee and lower limbs."  However, the December 1996 VA examiner provided no rationale for the opinion.  Further, unlike the August 2016 VA examiner, the December 1996 VA examiner did not cite to specific clinical records or provide any references to medical literature.  Significantly, the Board also notes that the August 2016 VA examiner discussed the December 1996 examiner's opinion and stated why that opinion was of little probative value in this case.  The Board finds that as the August 2016 VA examiner's opinion contained a detailed rationale, a thorough review of the Veteran's pertinent medical history, and citation to medical literature, the August 2016 VA examiner's opinion is afforded more probative value on the matter of aggravation than the December 1996 VA examiner's bare statement.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ([M]ost of the probative value of a medical opinion comes from its reasoning).

The Veteran's assertions that his back disability is secondary to knee disability has been considered.  To the extent that is an opinion of a nexus between these conditions, the Board finds his statements are not competent evidence.  Whether a layperson opinion as to a nexus or a diagnosis is competent evidence depends on the facts of the particular case.  One factor for consideration is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (providing an example in footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not competent to diagnose a form of cancer).  Another factor is whether the question can be answered by personal observation alone.  Layno v. Brown, 6 Vet. App. 465 (1994) (layperson is competent to report only that which the person observed).

Whether a joint (in other words, the Veteran's knees) can cause or aggravate pathology in another joint (in this case, the low back) is not a question that can be determined by mere observation and is not within the realm of knowledge of a layperson.  While the Veteran is competent to report low back symptoms, the record does not demonstrate that the Veteran has any special training or acquired any medical expertise in diagnosing orthopedic disorders.  Therefore, the Board finds that the Veteran's opinion in this regard is not competent evidence and therefore not probative of any fact in this case.

Based on the foregoing, the Board concludes that the preponderance of the competent and credible evidence is against a finding that the Veteran's low back disability is caused or aggravated by service-connected left or right knee disability.

As the preponderance of evidence is unfavorable to the claim, service connection for low back disability is not warranted.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for low back disability is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


